Case: 12-60451       Document: 00512434906         Page: 1     Date Filed: 11/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 8, 2013
                                     No. 12-60451
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ALEXANDER NODARSE,

                                                  Plaintiff-Appellant

v.

ROSE, Correctional Counseler; PATERSON, Unit Manager; SMITH, Grievance
Coordinator; BOBBY PHILLIPS, Warden,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:10-CV-143


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Alexander Nodarse, a California inmate (# F-89636) housed in a private
prison in Mississippi, appeals the district court’s dismissal without prejudice of
his 42 U.S.C. § 1983 suit for failure to exhaust his administrative remedies. See
42 U.S.C. § 1997e(a). Nodarse’s suit claimed that his constitutional rights were
violated when, during a search of his cell, his headphones and CD player were
broken and his legal documents were taken.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60451     Document: 00512434906     Page: 2   Date Filed: 11/08/2013

                                  No. 12-60451

      We review the district court’s dismissal de novo, see Powe v. Ennis, 177
F.3d 393, 394 (5th Cir. 1999). We do not consider Nodarse’s assertion, raised for
the first time on appeal, that the defendants tampered with an unnamed
witness. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
1999); see also Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990).
      Nodarse has not shown that he properly exhausted the required three-step
grievance process. See Woodford v. Ngo, 548 U.S. 81, 83-84, 89-93, 100 (2006).
While Nodarse states on appeal that he completed the second step of the process
by sending a 14-101B form to the grievance coordinator regarding his claim
against Correctional Counselor Rose, the only 14-101B form contained within
the district court record pertained to a complaint about a matter unrelated to the
claims that are the subject of the instant lawsuit. Nodarse has not alleged with
sufficient specificity that he attempted to comply with the 14-101B requirement
in connection with the claims raised in his § 1983 suit.
      Moreover, even if Nodarse filed a proper 14-101B form with respect to his
claims against Correctional Counselor Rose, the district court properly found
that he failed to complete the administrative remedy process. Nodarse’s 602
form was not reviewed because the appeals coordinator determined that Nodarse
had not completed the second step of the grievance process and because the 602
form included claims unrelated to his underlying grievance. See Woodford, 548
U.S. at 83. Nodarse’s failure to pursue his grievance remedy to conclusion
constituted a failure to exhaust his administrative remedies. See Wright v.
Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001). Finally, Nodarse has not
shown that he has exhausted his claims against the remaining defendants for
allegedly failing to properly administer the grievance process.
      The district court’s dismissal of Nodarse’s § 1983 suit is AFFIRMED. His
motions for the appointment of counsel are DENIED. See Cooper v. Sheriff,
Lubbock County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991). His motion to change
venue if his case is remanded to the district court is DENIED as moot.

                                        2